ACCEPTED
                                                                                             06-15-00057-CR
                                                                                  SIXTH COURT OF APPEALS
                                                                                        TEXARKANA, TEXAS
                                                                                        10/2/2015 4:27:35 PM
                                                                                            DEBBIE AUTREY
                                                                                                      CLERK

                               NO. 06-15-00057-CR

                                                                       FILED IN
MARCUS LESLIE,                           §                     6th COURT
                                                          ON APPEAL      OF APPEALS
                                                                      FROM    THE
                                                                  TEXARKANA, TEXAS
   Appellant                             §
                                                                10/2/2015 4:27:35 PM
                                         §              5TH   JUDICIAL    DISTRICT
                                                                   DEBBIE AUTREY
VS.                                      §                              Clerk
                                         §
STATE OF TEXAS,                          §            COURT OF BOWIE COUNY
    Appellee                             §                           TEXAS




        MOTION TO EXTEND TIME FOR FILING STATE’S BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW the State of Texas by and through her below named Criminal

District Attorney and for its Motion for Belated Filing of Appellee’s Brief states as

follows:

                                          I.

1. This case is pending from the 5th Judicial District of Bowie County, Texas.

2. The case is styled State of Texas v. Marcus Leslie, Cause No. 13F1027-005.

3. Appellant was found guilty of the felony offense of Possession of a Firearm by a

Felon and sentenced to fifty (50) years in the Texas Department of Criminal Justice.

4. Appellant’s Brief was filed with this Court on September 2, 2015, making the

State’s Brief originally due on or about October 2, 2015.

5. The State has not previously requested an extension of time for filing a brief.
                                         II.

The Brief was not timely prepared in this matter due to the press of the business,

both trial and appellate. Said business includes, but is not limited to, the following

since Appellant’s brief was filed:

    Preparation of the Appellate brief in Donald Brown v. State of Texas, Cause

      No. 06-14-00183-CR, which was filed on September 9, 2015.

    Pre-trial meetings and trial preparation for the trial of State of Texas v.

      Richard Turner throughout the week of September 8-11, 2015. The trial began

      in the 102nd District Court of Bowie County on September 15, 2015 and

      concluded September 18, 2015.

    Preparation of the Appellate brief in Bennie Johnson v. State of Texas, Cause

      No. 06-14-00194-CR, which was filed on September 21, 2015.

    Preparation and attendance at the pre-indictment and trial dockets in the 5th

      District Court on September 21, 2015.

    Preparation of the Appellate brief in Terrence Davis v. State of Texas, Cause

      No. 06-15-00011-CR, which was filed on September 30, 2015.

    Preparation and attendance at the Grand Jury Proceedings on October 1, 2015

      at the Bowie County Courthouse in New Boston, Texas.

    Preparation and attendance at the hearing on Defendant’s Motion for New

      Trial in State of Texas v. Gary Carson, on October 2, 1015.
                                         III.

      The State’s attorney has been diligent in pursuing this appeal. This motion is

      made in good faith and not for purposes of delay.



                                     PRAYER

WHEREFORE, on the bases of Rule 73 rule of the Texas Rules of Appellate

Procedure, the State respectfully requests this court to grant the Motion for

Extension of Time for the filing of the State’s Brief.



                                                     Respectfully submitted,

                                                     __/s/ Lauren N. Sutton______
                                                     LAUREN N. SUTTON
                                                     Texas Bar No. 24079421
                                                     601 Main Street
                                                     Texarkana, TX 75501
                                                     ASSISTANT DISTRICT
                                                     ATTORNEY
                         CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the above and foregoing Motion to

Extend Time for Filing State’s Brief was forwarded to Mr. Troy Hornsby counsel

for Appellant, on this the 2nd day of October, 2015.



                                                   __/s/ Lauren N. Sutton______
                                                   LAUREN N. SUTTON